Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	It is the determination of the ISA that at least claim 1 and several claims dependent therefrom are unpatentable given the teachings of U.S. Patent Application Publication No. 2007/0148475.  The written opinion expressed in the PCT/ISA/237 form was basically that, insofar as the reference describes a similarly-constituted composition, where a MQ resin component may in some embodiments contribute as much as 80 wt.% of the total (but at least 70 wt.% as the claim stipulates), the resulting compositions will inherently be in possession of (is implicitly exhibited) the non-tacky characteristic.  
The current Examiner disagrees.  It is clear by reviewing the subject matter of pages 60-63 of the Specification that properties of the composition are linked not only to its makeup, but also the manner in which it is assembled.  Further, polysiloxane-polyoxamide copolymers and silicone tackifiers are encompassing of myriad structurally distinct compounds and tack at temperatures below 100° C is ostensibly absent in only some combinations.  (The language of the claim is not suggestive that all blends of polysiloxane-polyoxamide copolymers and silicone tackifiers introduced in a corresponding amount are tack-free up to 100° C.  Rather, the claims are directed to that subset of mixtures containing the aforementioned classes of compounds that do demonstrate the property.)  Rather, this disclosure mentions the prior art composition in the context of it being a pressure sensitive adhesive or heat-activated adhesive where the material develop tack at temperatures beyond ambient.  The same is true of U.S. 7,705,101, which is directed to adhesives of the same type and comprises branched polysiloxane-oxamide copolymers resembling those of instant claim 4 and contemplates amounts of silicone tackifier as high as 80 wt.%.  See the structure stretched across the top of columns 7 and 8 and the accompanying description, column 24, lines 24+, and column 25, lines 57+.
U.S Patent Application Publication No. 2014/0163446 is of particular interest because it exemplifies compositions comprising a polysiloxane-oxamide copolymer and identical silicone resin to that employed in the inventive examples of the Specification (MQ Resin Powder 803 TF).  See [0088-0092].  The copolymer, by contrast is derived from a polysiloxane diamine of considerably higher molecular weight and it appears that this distinction conveys upon the mixture a pressure sensitive adhesive and, therefore, would be a tacky property insofar as the heading above [0088] characterizes the mixture as a pressure sensitive adhesive.  (Further, while the materials are combined in the melt as in Example 1 of the Specification, they are combined in quantities that provide a 50:50 mixture.)
A last disclosure of interest is Sherman et al., U.S. Patent Application Publication No. 2009/0242048.  This document describes articles of manufacture obtained from a polydiorganosiloxane poly(ox)amide where tack would be an undesirable characteristic, such as in microstructured fluidic devices.  However, pressure sensitive adhesives and heat-activated adhesives are also contemplated in the particular instance where the aforementioned copolymer is formulated with a silicate tackifier in overlapping amounts [0092].  Sherman does not appear to consider non-tacky products containing both of these ingredients.

The references cited herein are regarded as the most germane available.  Inasmuch as they fail to even render obvious the instant invention, claims 1-21 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 29, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765